Title: General Orders, 27 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Saturday April 27. 82.
                            Parole.
                            C. Signs.
                        
                        At a general Court Martial whereof Major Darby is president Lieutenant Robert Muzzy of the 2d Massachusetts
                            Regiment, charged with exceeding his Furlough eighty six days, was tryed.
                        The Court having duly Considered the Charge and Lieuten. Muzzeys Defence are of Opinion that the reasons
                            offered by the said Lieut. Robert Muzzey are not sufficient for his over staying the time limitted in his Furlough, for
                            altho it does appear to the Court that his circumstances at Home were so peculiar that they required his Attendance, yet
                            it was his duty to have Complyed with his furlough or made application to have the limitts of his furlough lengthened, and
                            do sentence him to be Mulcted of his Pay and Subsistence for the said eighty six days. 
                        The Commander in Chief approves the Sentence of the Court Martial.
                        The Quarter Master General will as soon as may be, furnish the Commander in Chief with an exact Return of all
                            the Artificers in his Department, whether they be inlisted Soldiers or hired Men, specifying where they are and how they
                            are employed.
                    